Citation Nr: 1735309	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $57,022.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision on waiver of indebtedness by the Committee on Waivers and Compromises (Committee).  

The Board notes that, in addition to the electronic claims file contained in the Veteran Benefits Management System (VBMS), additional documents are held in the electronic Legacy Content Management (LCM) System, as well as in a paper and electronic Income Verification Match (IVM) folder.  VA General Counsel's Opinion, dated November 14, 1995, VAOPGCADV 29-95, provides for the authority of the Board to review the IVM folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board. Any further adjudication of this claim should take into consideration the existence of the IVM folder.  

The Board observes that in his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing to be held before a Veterans Law Judge.  The Veteran subsequently withdrew that request in an August 2014 statement. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking a waiver of recovery of an overpayment of non-service-connected pension benefits in the calculated amount of $57,022.00, the overpayment of which occurred during fiscal years 2008, 2009, 2010, 2011, and 2012.  

When adjudicating a waiver of a debt, VA must first fully review the debt's validity prior to rendering a judgment on an entitlement to a waiver.  Schaper v. Derwinski, 1 Vet. App. 430, 434-45 (1991); VAOPGGCPREC 6-98 (July 24, 1998).  

In this matter, the Veteran was notified in December 2012 that an overpayment had been created due to unreported income that was discovered by an IVM program as having been earned during fiscal year 2008.  An attempt to verify the 2008 income resulted in a February 2013 letter from a payer stating that any information, if it exists, could not be released without a signed authorization from the Veteran.  However, there is no indication that VA ever sought authorization from the Veteran for the necessary information to be released and the payment verified.  Therefore, a remand for verification of this essential information is necessary.  See 38 C.F.R. § 19.9 (2016).  

The Board observes that payments made to the Veteran by the United States Department of Agriculture (USDA) have been independently verified by USDA, and therefore are not subject to this remand.  

Further, the December 2012 notification stated that because VA did not know the amount of income received from in 2009, 2010, 2011, and projected for 2012, it would continue to count the unverified amount received in 2008 for all subsequent years through 2012.  There is no indication in the record that any attempts were made to ascertain whether the Veteran actually received payments in the amount assumed by VA between 2009 and 2012.  The Board does observe that in January 2013 the Veteran submitted an improved pension eligibility report and financial status report which inferred that, at least during the 2012 fiscal year, he did not receive any such payment, although he did receive benefits from the Social Security Administration (SSA).  In light of this, VA must make efforts to ascertain if and when the Veteran received any income between 2009 and 2012, or for that matter, whether any income was earned during those years at all.  Absent a more thorough evaluation of his income for the years between 2009 and 2012, the Board cannot fully evaluate the underlying validity of the overpayment in adjudicating the waiver claim.

In issuing this remand, the Board observes that the duty to assist is not a one way street and an appellant has an obligation to assist in the development of his or her claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Veteran is given notice of his duty to respond to and participate in any subsequent development in this matter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter to the Veteran inviting him to submit any additional evidence in support of his claim.  Specifically, the Veteran should be requested to submit financial status reports regarding his income in the years 2008, 2009, 2010, 2011, and 2012.  The Veteran should also be requested to provide a written release so that any payer of funds between 2008 and 2012 may verify any income disbursed to the Veteran in those years.  Again, the Veteran is reminded that any failure to cooperate with VA in verifying his income during the years in question may result in a negative decision by the Board.  

2. Thereafter, VA should make all necessary and reasonable attempts to verify the Veteran's income for the years 2008, 2009, 2010, 2011, and 2012.  

3. After the above has been completed, VA should readjudicate the matter in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning this matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


